DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A1, B2, and C1 in claims 1-12, 16, and 17 in the reply filed on 12/22/2020 is acknowledged.
Examiner notes that applicant’s election includes claims 4-7 directed to non-elected species A2, and A5, and claim 11 directed to non-elected species B1.
Claims 4 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Examiner notes that the documents on the IDS filed 04/15/2019 with strikethroughs lack an English language translation or abstract and therefore have not been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 8, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisbach (US 2009/0298408 A1) in view of Hosono et al. (US 4,906,496) and Kuno et al. (JP 2000-018694A).
Regarding claim 1, Reisbach teaches an air distribution system for an aircraft comprising a main air supply line (Reisbach 12) with a plurality of outlet lines (Reisbach 14a-14h).
Reisbach is silent regarding an internal air supply line, and is silent regarding a mixed air distribution system where air from the two supply lines are mixed.
However, Hosono teaches a double walled tube assembly comprising an inner supply line (Hosono 1) and an outer line fully surrounding the inner supply line (Hosono 2). The double walled tube assembly is made of a thermoplastic such as nylon (Hosono col 3 ln 10-30). Since there is no insulation layer included in the thermoplastic wall the inner and outer supply line are therefore thermally coupled. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Reisbach’s air distribution system to utilize Hosono’s double walled tube assembly to allow the air distribution system to distribute air from two different air sources throughout an aircraft.
Kuno teaches an air conditioner outlet for mixing conditioned air and fresh air comprising an inner supply line (Kuno 153), an outer supply line (Kuno 151), with respective outlets (Kuno 153a and 152a) into a mixing region (see annotated figure).

    PNG
    media_image1.png
    374
    473
    media_image1.png
    Greyscale

Kuno figure 7b (annotated)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Reisbach’s air distribution system with Kuno’s mixing system to provide mixing between two air supplies directly at the outlet area.
Regarding claim 2, Reisbach, Hosono, and Kuno as applied to claim 1 teach the inner and outer supply lines are separated by the inner supply line wall (see Hosono figure 2)  which forms a line wall portion of both the inner supply line and outer supply line (see Hosono figure 2).
Regarding claim 3
Regarding claim 8, Reisbach, Hosono, and Kuno as applied to claim 1 teach air outlets arranged at regular intervals (see Reisbach figure 2b).
Regarding claim 9, Reisbach, Hosono, and Kuno as applied to claim 1 teach the main outflow direction of the outlets is oriented radially relative to a central longitudinal axis (see Reisbach figure 2b).
Regarding claim 17, Reisbach, Hosono, and Kuno as applied to claim 1 teaches the system is located in the ceiling region of the aircraft (see Reisbach figure 5) when viewed from a tail cross section view.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisbach (US 2009/0298408 A1, Hosono et al. (US 4,906,496) and Kuno et al. (JP 2000-018694A) as applied to claim 1 above, and further in view of Holmgren (US 2012/0118408 A1).
Regarding claim 10, Reisbach, Hosono, and Kuno as applied to claim 1 are silent regarding adjusting the mixing ratio between the two air supply lines by varying the flow cross section of one of the outlets.
However, Holmgren teaches a flow limiter for aircraft air distribution systems comprising an outlet (Holmgren 38) whose area is varied by a moveable resistance element (Holmgren 36) to regulate the flow rate (Holmgren [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the air distribution system to incorporate Holmgren’s flow limiter in the inner air outlet to allow control of the air mixture at each air outlet.
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisbach (US 2009/0298408 A1, Hosono et al. (US 4,906,496) and Kuno et al. (JP 2000-018694A) as applied to claim 1 above, and further in view of Fischer et al. (US 5,545,084).
Regarding claim 12
However, Fischer teaches an air conditioning system for an aircraft that comprises conditioned air supply lines (Fischer 8b and 9b) and recirculated airline (Fischer 25a). Before the air supply lines enter a mixing chamber (Fischer 15) the conditioned air supply lines (Fischer 8b and 9b) temperature is trimmed by using an electric heater (Fischer col 4 ln 53-64) to provide minor temperature adjustments.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the air distribution device to incorporate a heater in one of the supply lines to allow fine trim adjustment of the supplied air temperature.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisbach (US 2009/0298408 A1, Hosono et al. (US 4,906,496) and Kuno et al. (JP 2000-018694A) as applied to claim 1 above, and further in view of Stengel et al. (US 2013/013067 A1).
Regarding claim 16, Reisbach, Hosono, and Kuno as applied to claim 1 are silent regarding the sources of airflow in the internal and outer air supply lines.
However, Stengel teaches an air mixing system for an aircraft comprising a premixing system wherein an inner premixing chamber (Stengel 20) receives cool air from air conditioning units through inlets (Stengel 12 and 14) and an outer premixing chamber (Stengel 22) receives warm recirculated air through inlets (Stengel 16 and 18) from a recirculation system. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the air distribution system to utilize conditioned air in the inner duct and recirculated air in the outer duct to provide both conditioned air and recirculated air to the mixed air distribution system for discharge to the passenger cabin.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228.  The examiner can normally be reached on Monday - Thursday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES R BRAWNER/               Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762